Citation Nr: 1013298	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-21 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.  

2.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, 
claimed as secondary to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1964 to 
December 1966.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for a bilateral 
foot disability, PTSD, and hypertension.  

Since the RO's April 2003 rating decision, the U.S. Court of 
Appeals for Veterans Claims (Court) has issued a decision 
holding that the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by a claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the 
appellant's contentions, and the evidence of record, the 
Board has recharacterized the issue on appeal as entitlement 
to service connection for a psychiatric disorder, to include 
PTSD.

For the reasons discussed below, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




REMAND

Bilateral foot disability

The appellant seeks service connection for a bilateral foot 
disability.  He contends that he developed foot problems 
during service which have continued to the present day.  

The appellant's service treatment records document that in 
April 1965, he sought treatment for soreness in the right 
instep or ankle.  He was given heat treatment for 20 minutes.  
In March 1966, it was noted that the appellant required arch 
supports, although none was available.  He was advised to use 
analgesics as needed.  

The post-service record on appeal includes private treatment 
records showing diagnoses of bilateral hallux valgus with 
plantar fasciitis.  

Despite this evidence, the appellant has not yet been 
afforded a VA medical examination in connection with his 
claim of service connection for a bilateral foot disability.  
The Board concludes that a VA medical examination is 
necessary.  

In that regard, an examination or opinion is "necessary" if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
or has a presumptive disease or symptoms of such a disease 
manifesting during an applicable presumptive period; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service; but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

As set forth above, the record on appeal includes the 
appellant's service treatment records documenting foot 
complaints on two occasions; post-service clinical records 
documenting treatment for bilateral hallux valgus and plantar 
fasciitis; and the appellant's contentions regarding 
continuity of bilateral foot symptomatology since service.  
Given this evidence, an examination is necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006) (observing that the third prong, which requires that 
the evidence of record indicates that the claimed disability 
or symptoms may be associated with the established event, is 
a "low threshold," one which may be satisfied by credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation).

Psychiatric disability, including PTSD

The appellant contends that he developed PTSD as a result of 
traumatic experiences during active service, including an 
incident in which a member of his unit was killed by friendly 
fire and another incident in which a member of his unit was 
killed after he drove over a land mine.  

The appellant has, unfortunately, been unable to provide the 
minimum information required to allow VA to obtain 
corroborative evidence of these incidents from the service 
department.  See VA Adjudication Procedure Manual, M21-1 MR, 
IV.ii.1.D.14.f (September 8, 2009) (providing that "[a]t a 
minimum, the veteran must provide the following:  a stressor 
that can be documented; the location where the incident took 
place; the approximate date (within a two-month period) of 
the incident; and the unit of assignment at the time the 
stressful event occurred)."  The appellant has testified 
that his in-service stressful events occurred so long ago 
that he is unable to provide VA with the necessary 
information.  The appellant is again advised that should he 
be able to recall these necessary details, he should so 
notify the RO in writing.  

With respect to the issue of entitlement to service 
connection for a psychiatric disorder other than PTSD, the 
appellant's service treatment records show that in April 
1966, he sought treatment for "nervousness."  He reported 
that he had gotten into a fight with a sergeant the previous 
day for no reason.  He also reported that he felt cross and 
irritable.  The impression was mild anxiety and the appellant 
was given Librium.  

The appellant testified at his September 2009 Board hearing 
that he continued to experience psychiatric symptoms after 
service, including anxiety and trouble sleeping.  The record 
on appeal includes post-service clinical records showing 
treatment for PTSD and depression.  

The appellant has not yet been afforded a VA psychiatric 
examination in connection with his claim.  Given the evidence 
of record, the Board finds that an examination is necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

Additionally, the record on appeal may be incomplete.  At his 
September 2009 Board hearing, the appellant testified that he 
recalled being treated for a psychiatric disability shortly 
after his separation from service at Kaiser Permanente.  The 
earliest records from that treatment provider currently 
associated with the record on appeal are dated in 1979.  

VA is obligated to make reasonable efforts to obtain relevant 
records from private medical care providers.  38 C.F.R. § 
3.159(c)(1) (2009).  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  Thus, additional action by the RO is necessary.  

Hypertension

The appellant claims that he developed hypertension as a 
result of stress associated with his psychiatric disability.  
Given the appellant's contentions and the evidence of record, 
the Board finds that the claims are inextricably intertwined.  
Thus, the claim of service connection for a psychiatric 
disorder issue must be resolved prior to further 
consideration of the claim of service connection for 
hypertension.  See e.g., Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (holding that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are inextricably intertwined and 
VA is required to decide those issues together).  Thus, 
adjudication of the claim of service connection for 
hypertension will be held in abeyance pending further action 
on the claim of service connection for a psychiatric 
disability.

Accordingly, the case is REMANDED for the following action:

1.  In the event the appellant provides 
the information necessary to request 
corroboration of his in-service stressors 
as discussed above, the RO should request 
such corroboration in accordance with the 
procedures set forth in M21-1MR.  

2.  The RO should contact the appellant 
and ask that he provide any additional 
information and authorization necessary 
to obtain records of treatment for a 
psychiatric disability from Kaiser 
Permanente for the period from December 
1966 to November 1979.  If the appellant 
provides the necessary information, the 
RO should request such records.

3.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
any current bilateral foot disability.  
The claims folder must be provided to the 
examiner for review in connection with 
the examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
the whether it is at least as likely as 
not that any current foot disability 
identified on examination is causally 
related to the appellant's active service 
or any incident therein.  

4.  The appellant should be scheduled for 
a VA psychiatric examination to determine 
the nature and etiology of any 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should be 
requested to provide an opinion as to 
whether the appellant has symptoms that 
meet the diagnostic criteria for PTSD due 
to any corroborated stressor.  If another 
psychiatric diagnosis is deemed 
appropriate, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that such psychiatric disorder is 
causally related to the appellant's 
active service or any incident therein.  
The report of examination should include 
a complete rationale for all opinions 
rendered.

5.  After conducting any additional 
development deemed necessary, including a 
VA medical opinion on the claim of 
service connection for hypertension if 
necessary, the RO should reconsider the 
appellant's claims, considering all the 
evidence of record.  If the benefits 
sought remain denied, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time to respond.

The case should then be returned to the Board for appropriate 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


